Opinion.
Campbell, C. J.:
It is manifest that the legislative intent was to confer power on the town of Verona to tax all occupations and callings in it, and that, under this grant of power, it was the right of the town to tax the occupation of selling vinous and spirituous liquors by the pint; but the extent of the right to tax the privilege to sell liquor by the pint-was not to exceed 50 per cent of the State tax; that is, the town could not tax the vocation of selling under a State license to sell liquor by the pint more than $50, the price of the State license being $100.
This instruction is contained in section 587 of the Code of 1880, and is not modified by section 1102, which applies to retailing as-regulated by the chapter of which it is a part.
An attorney’s fee was improperly allowed.
Judgment reversed and cause remanded for a new trial.